Citation Nr: 1701579	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a foot disorder. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1979 to September 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied all of the service connection claims on appeal. 

In May 2015, these claims were remanded for further development. 

A supplemental statement of the case (SSOC) was issued in December 2015 further denying the claims. 

The issue of service connection for a foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current right ear hearing loss disability for VA purposes. 

2. The weight of the evidence does not support a connection between the Veteran's current left ear hearing loss disability and in-service noise exposure. 

3. The evidence is at least in equipoise that the Veteran's current tinnitus disability is related to in-service noise exposure. 





CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



A. Bilateral Hearing Loss

First and foremost, the Veteran must have a current hearing loss disability for VA purposes. Based on the below test results, the Veteran does not satisfy element (1) of service connection for hearing loss in the right ear. The Veteran does satisfy element (1) of service connection for hearing loss in the left ear based on the Maryland CNC test result from a June 2013 private audiologist.   

On the VA authorized audiological evaluation in September 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
10
20
LEFT
15
15
15
20
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear. 

The Veteran also has a prior audiogram conducted by a private audiologist. On the private audiological evaluation in June 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
10
10
20
LEFT
5
15
15
10
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear. 

The Veteran stated in September 2011 that she was a supply specialist assigned to the Infantry Division where she was frequently around firing ranges. She stated that the majority of her duties were performed without the benefit of wearing adequate hearing protection. She has suffered hearing loss and tinnitus ever since serving in the Army and has difficulty hearing higher pitched tones and understanding other people when in public due to background noise. She also reported that the ringing and buzzing in her ears is constant and irritating. 

The Board notes that noise exposure has also been conceded by the Board. Therefore, element (2) is met. 

The Veteran had several audiograms in service. In June 1979, the Veteran had an audiogram conducted at entrance into service. The results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
5
5
15

The Veteran also had an in-service audiogram in May 1981 and the results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
 
5

The Veteran also had an in-service audiogram in January 1982 and the results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
 5
5


The Veteran had a VA examination in September 2015 and the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to her in-service noise exposure. The VA examiner noted that the Veteran had some hearing loss at the entrance audiogram in 1979 but the thresholds did not become significantly worse during service. Therefore, there is neither evidence of aggravation of an existing condition nor evidence of the incurrence of hearing loss during service. The VA examiner also noted that the current examination results are not worse than one would expect with the normal aging process. 

The Veteran also submitted a report from a private audiologist in June 2013. The audiologist noted the Veteran's lay reports about her history of hearing loss. The audiologist noted that the Veteran's hearing loss is mostly within normal limits but there is a noise notch present bilaterally and her hearing will most likely continue to deteriorate as she ages. The audiologist opined that it was more likely than not that the Veteran's bilateral hearing loss is related to noise exposure but she based the opinion on the Veteran's reported history. The private audiologist did not review the Veteran's service treatment records. 

The Board finds that the weight of the evidence does not support finding a nexus between in-service noise exposure and the Veteran's current left ear hearing loss disability. First, the Veteran had no threshold shifts in service and, if anything, her hearing loss results were better than they were at her induction examination. Secondly, the Veteran has slight hearing loss which has been opined to be consistent with the process of aging. Furthermore, while the Veteran's private audiologist gave a positive nexus opinion, that audiologist did not review the Veteran's service treatment records and did not have an evidentiary basis for that conclusion. While the review of service treatment records is not required; here, it is significant, as those records do not reveal hearing loss or any significant auditory shift while in service.  Finally, while the Veteran is certainly competent to report noise exposure and resulting hearing loss, she is not a medical professional and audiological testing does not support her contention that her hearing loss became worse in service. Moreover, there are no records for two decades after service of any hearing loss that would potentially corroborate the Veteran's claim. Therefore, the claim must be denied as element (3) has not been met. 

Presumptive service connection for bilateral hearing loss as a "chronic disease" is not warranted as there is no documentation of hearing loss from within one year of the Veteran's 1982 discharge.  As for a continuity of symptomatology between the hearing loss and service, hearing loss was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

B. Tinnitus

The Veteran stated in September 2011 that she was a supply specialist assigned to the Infantry Division where she was frequently around firing ranges. She stated that the majority of her duties were performed without the benefit of wearing adequate hearing protection. She reported that the ringing and buzzing in her ears is constant and irritating and began in service. 

The Veteran is competent to report a current diagnosis of tinnitus, therefore element (1) is satisfied. 

The Board notes that noise exposure has also been conceded by the Board. Therefore, element (2) is met. 

The Veteran had a VA examination in September 2015 and the examiner opined that the Veteran's tinnitus was less likely than not related to her in-service noise exposure. The examiner's rationale was that there are multiple etiologies for tinnitus and considering all the evidence the examiner cannot be 50% or more certain tinnitus resulted from military noise exposure.

The Veteran also submitted a report from a private audiologist in June 2013. The audiologist noted the Veteran's lay reports about her history of tinnitus. The audiologist opined that it was more likely than not that the Veteran's tinnitus is related to noise exposure but she based the opinion on the Veteran's reported history. The private audiologist did not review the Veteran's service treatment records. 

In this instance, the Board is inclined to give the benefit of the doubt to the Veteran. The Veteran reported that intermittent tinnitus began during service. Moreover, there is no evidence of a noisy post-service occupation that could also explain the etiology for her tinnitus. While the VA examiner is not certain by 50% or more that the Veteran's tinnitus resulted from military noise exposure, the Board finds the Veteran's contention credible and the evidence to at least be in equipoise. Therefore, the claim is granted. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an October 2011 letter prior to the initial adjudication of her claim.  She has not alleged any notice deficiency during the adjudication of her claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an examination that properly documented her conditions. 

This claim was remanded in order to obtain a VA examination and nexus opinion for bilateral hearing loss and tinnitus. Both examinations were provided and therefore there has been substantial compliance with remand directives. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted. 



REMAND

The bilateral foot disorder claim was remanded in May 2015 to obtain a VA examination opinion in regards to the etiology of the Veteran's current symptoms of pain and swelling in her feet. Moreover, the Veteran's June 1979 induction noted that the Veteran had "claw toes" bilaterally at "2-3-4" and had no current diagnosis and no symptoms at entrance into service and  an opinion in regards to aggravation was ordered.  

The Veteran was afforded a VA examination in October 2015. The VA examiner noted a current diagnosed of bilateral hallux valgus since the 1980s. The Veteran reported to the examiner that she developed pain in both feet after being required to wear Army boots. The Veteran reported developing blisters from marching but concedes that she was not formally evaluated for this condition. Currently, the Veteran describes foot pain that occurs approximately weekly, typically after wearing shoes that are relatively narrow. She also reported throbbing pain in both bunions. 

The VA examiner noted that the Veteran denied foot trouble at the June 1979 entrance examination and after discharge from the military she worked in sedentary administrative positions. The VA examiner opined that the Veteran's foot condition was less likely than not incurred in or caused by the claimed in-service injury. The rationale was that the Veteran did not report a foot condition at her entrance examination nor did she report a foot condition in service. 

Unfortunately, this opinion is not compliant with remand directives. First, the examiner did not consider the notation of claw toes at 2-3-4 bilaterally at the Veteran's induction examination. The Board asked specifically for an opinion on whether that condition was aggravated by service. Secondly, the Board asked for an opinion in regards to the etiology of the Veteran's foot condition and no such opinion was provided. 

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the previous VA examiner, if available. If that examiner is not available, procure an opinion from another appropriate examiner. The examiner should opine on the nature and etiology of the diagnosed hallux valgus condition as well as any other foot disorders. The examiner should also opine on whether the Veteran's noted "claw toes" condition noted at her induction examination was permanently aggravated by service. The claims file should be made available for review in conjunction with the examination, and the examiner should be provided with a copy of this Remand. 

The examiner should specifically determine if the previously diagnosed foot conditions are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by her military service. The examiner should provide a detailed rationale for all opinions and conclusions expressed. The examiner should specifically discuss the nature and etiology of the hallux valgus condition and also whether or not the noted "claw toes" condition at induction was aggravated by military service. 

2. Then, readjudicate the claim of entitlement to service connection for a bilateral foot disorder in light of all the evidence in the record. If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


